Citation Nr: 0936181	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-37 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss in the right ear.

2.	Entitlement to an increased (compensable) rating for 
hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1961 to March 1964 and with the United States Navy 
from March 1965 to August 1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in June 2009.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2008).


FINDINGS OF FACT

1.	In unappealed April 2005 and July 2005 rating decisions, 
the RO denied service connection for hearing loss in the 
right ear.

2.	The evidence added to the claims file since that July 2005 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.	Audiometric testing shows that the Veteran's left ear 
hearing loss is manifested by Level IV hearing.




CONCLUSION OF LAW

1.	The April 2005 and July 2005 rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.	New and material evidence has not submitted and so the 
claim of service connection for right ear hearing loss is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.	The criteria for an increased (compensable) rating for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 1160, 5107 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 
4.1, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  These notice requirements apply to all 
five elements of a service connection claim, including 
disability evaluation and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by a subsequent 
content-complying notice and readjudication of the claim, as 
in a Statement of the Case (SOC) or Supplemental Statement of 
the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  As the right ear claim is an attempt to reopen a 
previously denied claim, the VCAA notice issued must inform 
the Veteran of the legal requirement of "new and material 
evidence" and of the unique character of evidence that must 
be presented in order to reopen this specific case, including 
with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Prior to the initial adjudication of his left ear claim, the 
Veteran was provided VCAA notice in a March 2007 letter.  
This letter informed him of the types of evidence not of 
record needed to substantiate his claims; the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence; and how the disability ratings and 
effective dates are assigned.

Prior to the initial adjudication of his right ear claim, the 
Veteran was provided VCAA notice in a July 2007 letter.  This 
letter informed him of the types of evidence not of record 
needed to substantiate his claims; the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence; how the disability ratings and effective 
dates are assigned; and the "new and material evidence" 
requirements.

In his July 2007 letter, the Veteran indicated that he 
underwent surgery for his right ear at the VA Oteen in 
Ashville in October 1978.  VA requested these records.  In a 
March 2008 note, the records room supervisor responded that 
there was not information from Oteen relating to the Veteran.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, VA treatment records, private 
treatment records, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

II.  New and material evidence - right ear 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence is newly submitted 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for right ear 
hearing loss was originally denied on the merits by the RO in 
a rating decision dated April 2005 on the basis that the 
evidence received failed to establish that the hearing loss 
in the right ear occurred during service.  After receiving 
the results of a July 2005 VA audiological examination, the 
RO issued another rating decision in July 2005, which 
continued to deny this claim.  The Veteran did not appeal 
these decisions and they became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a petition to reopen this claim in April 
2007.


The old evidence

At the time of the April 2005 rating decision, the evidence 
of record consisted of the Veteran's service treatment 
records from March 1961 to August 1965 and private treatment 
records from Dr. Mahon from December 2003 to November 2004.  
That rating decision denied the claim because there was no 
evidence that the Veteran's right ear hearing loss was 
incurred in or caused by his military service.  

At the time of the July 2005 rating decision, the evidence of 
record also included the Veteran's May 2005 statement and the 
July 2005 VA audiological examination.
That rating decision also denied the claim because there was 
no evidence that the Veteran's right ear hearing loss was 
incurred in or caused by his military service.  Therefore, 
the discussion of new and material evidence will be focused 
on this issue.

The additional evidence

Evidence received since April 2005 consists of: (1) VA 
treatment records from VAMC Columbia and VAMC Greenville from 
December 2006 to May 2009; (2) the March 2007 VA audiological 
examination; (3) private treatment records from Foothills 
Ear, Nose, and Throat from August 2004 to September 2006; (4) 
the November 2007 VA audiological examination; (5) the 
February 2008 addendum to the November 2007 VA audiological 
examination; (6) the August 2008 findings of Custom Fit 
Hearing Center; (7) the February 2009 VA audiological 
examination; (8) the Veteran's June 2009 testimony; and (9) 
his April 2007, July 2007, May 2008, and June 2009 
statements.

The VA treatment records (item 1) are new in that they post-
date the earlier rating decisions and were not previously 
submitted to agency decision makers.  These records document 
treatment for several ailments, including the Veteran's 
hearing loss.  They do not, however, offer an opinion as to 
the cause of his right ear hearing loss and therefore are not 
material.

The multiple VA audiological examinations (items 2, 4, 5, and 
7) are likewise new in that they post-date the earlier rating 
decisions and therefore were not in existence at the time of 
those decisions.  The March 2007 and November 2007 
examinations did not include an opinion as to whether a 
medical nexus existed between the Veteran's right ear hearing 
loss and his military service.  The February 2008 addendum to 
the November 2007 examination and February 2009 examination 
included opinions. While these opinions relate to the 
unestablished fact of a medical nexus between the Veteran's 
right ear hearing loss and his military service, they 
specifically find against a nexus and therefore do not 
present the reasonable possibility of substantiating the 
claim.  Thus, the VA audiological examinations are not 
material.  

The private audiological records (items 3 and 6) are new in 
that although earlier records from this otolaryngologist were 
considered at the time of the early decisions, these records 
were not.  These records address the current severity of the 
Veteran's hearing loss and not its etiology.  While the 
September 2006 record notes that a hearing loss has been 
associated with his military service that does not suggest a 
medical nexus opinion linking the Veteran's right ear hearing 
loss with his military service as the Veteran has been 
service connected for left ear hearing loss and as this 
statement is located in the subjective History section.  
Therefore, these records are not material.

The Veteran's testimony and statements (items 8-9) reiterate 
the Veteran's contentions that his right ear hearing loss was 
caused by service.  While this is the unestablished fact 
necessary to substantiate the claim, these contentions are 
redundant of the evidence of record at the time of the last 
prior final denial of the claim, specifically his May 2005 
statement.  Therefore this lay evidence does not satisfy the 
requirements for new and material evidence.

Consequently, because there is no competent evidence which 
establishes that the Veteran's right ear hearing loss was 
incurred in or caused by his military service, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  Therefore, 
the Board finds that the Veteran's attempt to reopen his 
claim of entitlement to service connection for right ear 
hearing loss is unsuccessful.  The appeal is denied.

Increased rating - left ear

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2007).  The rating schedule is primarily 
a guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In evaluating service-connected hearing loss, disability 
ratings are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Hearing loss evaluations 
range from noncompensable (0 percent) to 100 percent are 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold, as measured by pure tome 
audiometric tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  The Schedule for Rating Disabilities 
(hereinafter, "the rating schedule") establishes 11 
auditory acuity levels designated from Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  The examinations are to be conducted using a 
controlled speech discrimination test (Maryland CNC) together 
with the results of a pure tone audiometry test.  The 
examinations are to be conducted without the use of hearing 
aids.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent nine categories of 
decibel loss (dB) based on the pure tone threshold average 
from the audiometry test.  The numerical designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone threshold average of dB loss.  
38 C.F.R. § 4.85(b).

To determine the pure tone threshold average, for use in 
Tables VI and VIa, the results for each of the four specified 
Hertz levels (1000, 2000, 3000, and 4000) are added and that 
sum divided by four.  38 C.F.R. § 4.85(d).

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation level for the ear having the 
better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e).

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86(a) provides that when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  The provisions of 38 C.F.R. § 4.86(b) provide 
that when the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

Initial matter - the nonservice-connected right ear

If, as in this case, only one ear is service connected, the 
non-service connected ear will be assigned the numeric 
designation of "I" for purposes of evaluation under Table 
VII, subject to the provisions of 38 C.F.R. § 3.383.  38 
C.F.R. § 4.85(f).

Under 38 U.S.C.A. § 1160, implemented at 38 C.F.R. § 3.383, 
compensation is payable for the combinations of service-
connected and nonservice-connected disabilities specified in 
paragraphs (a)(1) through (a)(5) of that section as if both 
disabilities were service connected, provided the nonservice-
connected disability is not the result of the Veteran's 
willful misconduct.  38 C.F.R. § 3.383(a)(3) (2008) provides 
that if the hearing impairment in the service-connected ear 
is 10 percent or more disabling, then hearing impairment of 
the nonservice-connected ear (that meets the provisions of 
38 C.F.R. § 3.385) is considered in assigning the proper 
rating.  In other words, "before applying the paired organ 
exception, a veteran must have a specified degree of hearing 
loss independently ratable in the service-connected ear, 
i.e., 10 percent or more, before the nonservice-connected 
hearing disability in the other can be considered for 
compensation."  Compensation for Certain Cases of Bilateral 
Deafness, Final Rule, Supplementary Information, 69 Fed. Reg. 
48148, 48149 (Aug. 9, 2004).

In applying the paired organ exception, as detailed above, 
the March 2007, November 2007, and February 2009 
audiololgical evaluations do show that the Veteran has a 
hearing loss disability in the nonservice-connected right ear 
as defined by VA regulations.  38 C.F.R. § 3.385.  However, 
to have an independently compensable hearing loss in the 
service-connected left ear, the Veteran would have to be 
assigned a numerical designation of at least X.  See 
38 C.F.R. §§ 4.85 and 4.86, Table VII.  Since, as detailed 
below, the highest numerical designation for the Veteran's 
left ear is IV, then he does not have sufficient hearing loss 
in the service-connected left ear to warrant considering the 
impaired hearing in the nonservice-connected right ear when 
rating his disability.  As a result, the Veteran's hearing 
loss in the service-connected ear does not meet the 
requirements for consideration of the paired organ exception.  
38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3).  Hence, a 
designation of level "I" is assigned for his right ear in 
accordance with 38 C.F.R. § 4.85(f).

Service-connected Left Ear

Private audiologist records from September 2006 note a pure 
tone average of 38 decibels in the mid frequencies for the 
left ear with a severe drop in the higher frequency range 
from 3000 to 8000 Hertz.  Word recognition was 100 percent in 
the left ear.  This evaluation included audiometric findings 
of pure tone threshold levels in graphic instead of numeric 
form.  The Board is precluded from applying these graphic 
results to the criteria of 38 C.F.R. § 4.85 in order to 
determine the severity of the Veteran's left ear hearing 
loss.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Likewise, a private 
audiological evaluation performed in August 2008, also 
included audiometric findings of pure tone threshold levels 
in graphic instead of numeric form.  The hearing aid 
specialist noted that the Veteran's left ear scores for the 
seven frequency points between 250 Hz and 6000 Hz averaged 
58.57 percent.  The Board is unable to interpret these 
findings as they differ from the manner in which VA 
determines the pure tone threshold average.  See 38 C.F.R. § 
4.85(d).  Nevertheless, a visual analysis of these reports 
suggests that their findings were markedly similar to those 
of the VA audiological examination in March 2007.

On VA audiological evaluation in March 2007, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
LEFT
35
40
40
90
90

Thus, the pure tone threshold average for the left ear is 65 
(40+40+90+90 = 260; 260/4 = 65).  Speech recognition was 84 
percent in the left ear.  

Under Table VI, the left ear is assigned Roman numeral 
"III."  As noted above, since only the left ear is service 
connected, the right ear is assigned the numeric designation 
of "I" for purposes of evaluation under Table VII.  Under 
Table VII, if the poorer ear is rated "III" and the better 
ear is rated "I," then a 0 percent (noncompensable) rating 
is warranted.  See 38 C.F.R. § 4.85.

On VA audiological evaluation in November 2007, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
LEFT
50
100
45
100
95

Thus, the pure tone threshold average for the left ear is 160 
(100+45+100+95 = 640; 640/4 = 160).  Speech recognition was 
96 percent in the left ear.

Under Table VI, the left ear is assigned Roman numeral 
"IV."  The right ear is again assigned Roman numeral "I."  
Under Table VII, if the poorer ear is rated "IV" and the 
better ear is rated "I," then a 0 percent (noncompensable) 
rating is warranted.  See 38 C.F.R. § 4.85.

On VA audiological evaluation in February 2009, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
LEFT
40
40
40
85
85

Thus, the pure tone threshold average for the left ear is 
62.5 (40+40+85+85 = 250; 250/4 = 62.5).  Speech recognition 
was 88 percent in the left ear.

Under Table VI, the left ear is assigned Roman numeral 
"III."  The right ear is again assigned Roman numeral "I."  
Under Table VII, if the poorer ear is rated "III" and the 
better ear is rated "I," then a 0 percent (noncompensable) 
rating is warranted.  See 38 C.F.R. § 4.85.

Based on the above, the criteria for a compensable evaluation 
have not been met.  Id.  Likewise, the Veteran's left ear 
hearing loss does not meet the criteria of an exceptional 
pattern under 38 C.F.R. § 4.86.  Specifically, the Veteran's 
left ear does not have pure tone threshold levels at or above 
55 decibels across the four specified frequencies.  
Similarly, the Veteran's left ear has neither a pure tone 
threshold at 1000 Hertz under 30 decibels, nor a 70 decibel 
or higher pure tone threshold at 2000 Hertz.  Therefore, an 
increased (compensable) rating for the service-connected 
hearing loss in the left ear is not warranted.  Accordingly, 
the appeal is denied.

Upon reviewing the record in this case, the Board finds that, 
at no time during the pendency of this claim for an increased 
rating, including consideration of the one-year period before 
the claim was received, has his service-connected left ear 
hearing loss been compensable.  Hart, supra.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss in the right ear; the appeal is 
denied.

Entitlement to an increased (compensable) rating for hearing 
loss in the left ear is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


